279 S.E.2d 356 (1981)
302 N.C. 401
STATE of North Carolina
v.
Joe Wesley SPICER, Jr.
STATE of North Carolina
v.
Jeffrey Dale SPICER.
Supreme Court of North Carolina.
April 7, 1981.
Max F. Ferree (Joe), William C. Gray, Jr. (Jeffrey), Wikesboro, for defendants.
John R.B. Matthis, Spec. Deputy Atty. Gen., Raleigh, and Alan S. Hirsch, Asst. Atty. Gen., Raleigh, for the State.
Defendant's notice of appeal and petition for discretionary review under G.S. § 7A-31, 273 S.E.2d 521. Motion of the Attorney General to dismiss the appeal for lack of substantial constitutional question. Allowed.